Name: Commission Implementing Regulation (EU) NoÃ 954/2013 of 4Ã October 2013 correcting the Czech and Polish language versions of Regulation (EC) NoÃ 828/2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  economic geography;  economic conditions;  international trade;  food technology
 Date Published: nan

 5.10.2013 EN Official Journal of the European Union L 263/6 COMMISSION IMPLEMENTING REGULATION (EU) No 954/2013 of 4 October 2013 correcting the Czech and Polish language versions of Regulation (EC) No 828/2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 156 in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (2), and in particular Article 9(5) thereof, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (3), and in particular Article 18(3) thereof, Whereas: (1) There is an error in the Czech and Polish language versions of Commission Regulation (EC) No 828/2009 (4), more precisely in Article 11(1) thereof. (2) There is another error in the Polish language version of that Regulation, more precisely in Part II of Annex I thereof. (3) These errors should be corrected with effect from the entry into force of Regulation (EC) No 828/2009. The obligation imposed by Article 11(1) of the Czech and Polish language versions of that Regulation on each holder of an import licence for sugar should be withdrawn retroactively because it should be limited only to its original holder. (4) Regulation (EC) No 828/2009 should therefore be corrected accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Czech and Polish language versions. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply with effect from 14 September 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 348, 31.12.2007, p. 1. (3) OJ L 303, 31.10.2012, p. 1. (4) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (OJ L 240, 11.9.2009, p. 14).